Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000616
                                                         29-SEP-2014
                                                         09:56 AM



                           SCWC-11-0000616

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        THERESA A. KUAIMOKU,
                   Petitioner/Claimant-Appellant,

                                 vs.

        STATE OF HAWAI#I, DEPARTMENT OF EDUCATION-KAUA#I,
        Respondent/Employer-Appellee, Self-Insured, and
        STATE OF HAWAI#I, DEPARTMENT OF EDUCATION-MAUI,
           Respondent/Employer-Appellee, Self-Insured.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-11-0000616; CASE NO. AB 2008-471(K);
                    (4-85-02102), (7-87-06054))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Claimant-Appellant Theresa A. Kuaimoku’s

Application for Writ of Certiorari, filed on August 27, 2014, is

hereby rejected.

          DATED: Honolulu, Hawai#i, September 29, 2014.

 Lowell K.Y. Chun-Hoon                 /s/ Mark E. Recktenwald
 and Tatjana A. Johnson
 for petitioner                        /s/ Paula A. Nakayama

 David M. Louie                        /s/ Sabrina S. McKenna
 and Robert T. Nakatsuji
 for respondent                        /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson